 1   Michele R. Stafford, Esq. (SBN 172509)
     Luz E. Mendoza, Esq. (SBN 303387)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3   Alameda, California 94502
     Telephone: (510) 906-4710
 4   Email: mstafford@sjlawcorp.com
     Email: lmendoza@sjlawcorp.com
 5

 6   Attorneys for Plaintiffs, District Council 16 Northern
     California Health and Welfare Trust Fund, et al.
 7

 8                                    UNITED STATES DISTRICT COURT
 9                                  NORTHERN DISTRICT OF CALIFORNIA
10

11   DISTRICT COUNCIL 16 NORTHERN                             Case No. 4:18-cv-04629-HSG
     CALIFORNIA HEALTH AND WELFARE
12   TRUST FUND, et al.,                                  PLAINTIFFS’ SEPARATE REQUEST TO
                                                          CONTINUE CASE MANAGEMENT
13                  Plaintiffs,                           CONFERENCE;
                                                          [PROPOSED] ORDER THEREON
14          v.                                                x
                                                          Time:              x
15   GUSTAVE ENTERPRISE INCORPORATED, a                   Date:       January 22, 2019
     California Corporation, dba CREATIVE FLOOR           Time:       2:00 p.m.
16   COVERINGS SALES AND SUPPLIES aka                     Location: 1301 Clay Street, Oakland, CA
     CREATIVE FLOOR COVERING                              Courtroom: 2, 4th Floor
17                                                        Judge:      Haywood S. Gilliam, Jr.ocation:
                    Defendant.                                        x
18                                                        Courtroom:         x
                                                          Judge:             x
19          Plaintiffs hereby submit their separate request to continue the Case Management Conference
20   currently scheduled for January 22, 2019. Plaintiffs submit this separate request due to Plaintiffs’
21   Counsel’s inability to contact Defendant’s Counsel to obtain his consent to this request prior to the
22   deadline for filing.
23           Plaintiffs request that the Case Management Conference, currently set for January 22, 2019, be
24   continued for approximately 60 days. Good cause exists for the granting of the continuance, as follows:
25           1.      As the Court’s records will reflect, this action was filed on August 1, 2018.
26           2.      Defendant filed an Answer to the Complaint on January 2, 2019.
27

28                                                        1
     PLAINTIFFS’ SEPARATE REQUEST TO CONTINUE CASE MANAGEMENT CONFERENCE; [PROPOSED]
     ORDER THEREON
     Case No. 4:18-cv-04629-HSG
                                                              P:\CLIENTS\FLRCL\Creative Floor Covering 2\Pleadings\Request to Continue CMC 011419.docx
 1          3.       Defendant recently complied with the audit requested by Plaintiffs and has provided the

 2   documents requested by Plaintiffs’ Auditor to date. Plaintiffs’ Auditor is in the process of preparing its

 3   audit report.

 4          4.       In light of Defendant’s compliance with the requested audit, Plaintiffs respectfully

 5   request that the Case Management Conference, currently set for January 22, 2019, be continued for

 6   approximately sixty (60) days to allow sufficient time for Plaintiffs’ Auditor to complete the audit

 7   report, to allow time for Defendant to review the audit report, and for the Parties to work resolve this

 8   matter informally, without the necessity for further litigation.

 9          5.       There are no issues that need to be addressed by the parties at the currently scheduled

10   Case Management Conference. In the interest of conserving costs as well as the Court’s time and

11   resources, the Parties respectfully request that the Court continue the currently scheduled Case

12   Management Conference.

13   Dated: January 14, 2019                              SALTZMAN & JOHNSON
                                                          LAW CORPORATION
14
                                                   By:                        /S/
15                                                        Luz E. Mendoza
                                                          Attorneys for Plaintiffs
16

17

18
                                                                      ISTRIC
                                                                 TES D      TC
19           IT IS SO ORDERED.
                                                               TA
                                                                                                        O
                                                          S




                                                                                                         U




20          Based on the foregoing and good cause appearing, the Case Management Conference is
                                                         ED




                                                                                                          RT
                                                     UNIT




21   continued to _____________ at _________, and all related dates    D
                                                                    IEcontinued
                                                                 ENare          accordingly.
                                                                         D
                                                                                                                 R NIA




22           January 15, 2019
     DATED: _________,   2019

23                                                                                                   m Jr.
                                                                                         S. Gillia
                                                     NO




                                                                              y wo o d
                                                                     d ge H a
                                                                                                              FO




                                                                Ju
24
                                                       RT




                                                         UNITED STATES DISTRICT JUDGE
                                                                                                           LI




                                                              ER
                                                          H




                                                                                                        A




25
                                                                   N                                      C
                                                                                     F
                                                                       D IS T IC T O
26                                                                           R
27

28                                                         2
     PLAINTIFFS’ SEPARATE REQUEST TO CONTINUE CASE MANAGEMENT CONFERENCE; [PROPOSED]
     ORDER THEREON
     Case No. 4:18-cv-04629-HSG
                                                               P:\CLIENTS\FLRCL\Creative Floor Covering 2\Pleadings\Request to Continue CMC 011419.docx
